      Case: 1:19-cv-01901 Document #: 1 Filed: 03/19/19 Page 1 of 7 PageID #:1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 ANITA G. SANCHEZ,
                                                          CASE NO.: 1:19-cv-01901
                     Plaintiff,
                                                          JUDGE:
         -v-

 KNIGHT ADJUSTMENT BUREAU,                                COMPLAINT
                                                          JURY TRIAL DEMANDED
                     Defendant.


      Plaintiff, Anita G. Sanchez, for her complaint against Knight Adjustment Bureau,

(“Defendant”), states as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505/10a (“ICFA”), for Defendant’s unlawful

collection practices as more fully described in this complaint.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331,

1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists for

the state law claim pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business in the Northern District of Illinois and the events and/or omissions giving rise to the

claims made in this complaint occurred within the Northern District of Illinois.


                                                 1
       Case: 1:19-cv-01901 Document #: 1 Filed: 03/19/19 Page 2 of 7 PageID #:2




                                              PARTIES

       4.      Plaintiff, Anita G. Sanchez (“Ms. Sanchez”), is a natural adult person residing in

West Chicago, Illinois, which lies within the Northern District of Illinois.

       5.      Ms. Sanchez is a “consumer” as defined by § 1692a(3) of the FDCPA.

       6.      Ms. Sanchez is a “person” as that term is defined and/or used within the ICFA.

       7.      Defendant, Knight Adjustment Bureau, is a Utah corporation in the business of

collecting consumer debts on behalf of others within the State of Illinois and throughout the United

States. As such, Defendant regularly uses the mail and/or telephone to collect, or attempt to collect,

delinquent consumer accounts.

       8.      In its communications to consumers, Defendant identifies itself as a “debt

collector.”

       9.      Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA.

       10.     Defendant is a “person” as that term is defined and/or used within the ICFA.

       11.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers at all

times relevant to this action.

                                 FACTS SUPPORTING CAUSES OF ACTION

       12.     Ms. Sanchez obtained a copy of her credit report and discovered Defendant

reporting a delinquent debt originally owed to “UNIVERSAL ACCOUNTING for $6,364.00. (the

“Subject Debt”). Relevant pages from Ms. Sanchez’s Experian credit report, dated February 25,

2019, are attached to this complaint as Exhibit A.

       13.     Ms. Sanchez also noticed that Defendant had updated its reporting of the collection

account appearing in her credit report as recently as January 31, 2019. See Exhibit A.


                                                  2
      Case: 1:19-cv-01901 Document #: 1 Filed: 03/19/19 Page 3 of 7 PageID #:3




       14.     On or around February 25, 2019, Ms. Sanchez accessed the Defendant website to

obtain more information regarding the Subject Debt Defendant was actively attempting to collect

from her. (the “Payment Portal”) A screenshot of Defendant’s Payment Portal accessed by Ms.

Sanchez is attached to this complaint as Exhibit B (the “Payment Portal”).

       15.     During Ms. Sanchez’s access to the Payment Portal, Defendant identified itself to

Ms. Sanchez as a debt collector attempting to collect upon a debt. See Exhibit B.

       16.     During Ms. Sanchez access to the Payment Portal, Defendant attempted to collect

the Subject Debt from Ms. Sanchez.

       17.     Within the Defendant’s portal, Defendant offered Ms. Sanchez the opportunity to

make a payment online and further stated:

      “In order to provide the convenience of an online portal, a Convenience Fee in the amount
      of $3.00 will be added to your total payment and in Non-Refundable…The Convenience Fee
      will be included in the total transaction posted to your credit card statement. Your
      completion of the transaction acknowledges your acceptance of these payment terms.”
       (the “Convenience Fee”) See Exhibit B.

       18.     The Convenience Fee demanded by Defendant on its Payment Portal is not

expressly permissible pursuant to any underlying contract between Ms. Sanchez and her original

creditor or as a matter of law. See Exhibit B. The inclusion of a Convenience Fee created a false,

deceptive and/or misleading representation as to the actual amount owed and to the extent it

implied Defendant could legally collect this fee.

       19.     After a reasonable time to conduct discovery, Ms. Keeler trusts she can prove that

all actions taken by Defendant as set forth in this complaint were taken willfully and/or with

knowledge that its actions were taken in violation of the law.




                                                    3
          Case: 1:19-cv-01901 Document #: 1 Filed: 03/19/19 Page 4 of 7 PageID #:4




          20.    Confused and concerned upon reviewing Defendant’s demand for a Convenience

Fee within its Payment Portal, Ms. Sanchez spoke to her attorneys for clarification regarding her

rights.

                                                DAMAGES

          21.    Ms. Sanchez was misled by Defendant’s collection actions on its Payment Portal

as the Payment Portal charged an impermissible convenience fee.

          22.    Ms. Sanchez justifiably fears that, absent this Court’s intervention, Defendant will

continue to use unlawful methods and/or means in its attempts to collect on the Subject Debt from

her and that Defendant will continue to attempt to collect an impermissible convenience fee.

          23.    As a result of Defendant’s conduct, Ms. Sanchez was forced to hire counsel and her

damages therefore include reasonable attorneys’ fees incurred in prosecuting this action.

          24.    As a result of Defendant’s conduct, Ms. Sanchez is entitled to statutory damages,

punitive damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described herein.

                                    GROUNDS FOR RELIEF

                                          COUNT I
                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §§ 1692e, e(2)(A), e(10), f and f(1)


          25.    All prior paragraphs are incorporated into this count by reference

          26.    The FDCPA states, in relevant part:

                  “A debt collector may not use any false, deceptive, or misleading
                 representation or means in connection with the collection of any debt.
                 Without limiting the general application of the foregoing, the
                 following conduct is a violation of this section: (2) The false
                 representation of – (A) the character, amount, or legal status of any
                 debt; (10) The use of any false representation or deceptive means to


                                                  4
      Case: 1:19-cv-01901 Document #: 1 Filed: 03/19/19 Page 5 of 7 PageID #:5




               collect or attempt to collect any debt or to obtain information
               concerning a consumer.” 15 U.S.C. §§ 1692e, e(2)(A), and e(10).

               “A debt collector may not use unfair or unconscionable means to
               collect or attempt to collect any debt. Without limiting the general
               application of the foregoing, the following conduct is a violation of
               this section: (1) The collection of any amount (including interest, fee,
               charge or expense incidental to the principal obligation) unless such
               amount is expressly authorized by the agreement creating the debt or
               permitted by law.” 15 U.S.C. §§ 1692f and f(1).


       27.     Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), f and f(1) in representing

that Ms. Sanchez would be charged the Convenience Fee if she chose to pay through Defendant’s

Payment Portal. Defendant’s charging of the Convenience Fee is not authorized per agreement or

otherwise and, therefore, Defendant was not legally entitled to collect it from Ms. Sanchez. For

Defendant to state otherwise, as seen in the Payment Portal, constitutes a false, deceptive and/or

misleading representation to the extent it implied that Defendant could legally collect this fee.

       28.     As an experienced debt collection agency, Defendant knows that its representations

to a consumer concerning the credit reporting of the account at issue and/or the balance of money

the consumer owes are required to be truthful, complete and accurate, without any intent to mislead

or deceive.

       29.     As set forth in paragraphs 21 through 24 above, Ms. Sanchez has been harmed and

has suffered damages as a result of Defendant’s unlawful collection practices as described herein.


                                       COUNT II
   VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                                    815 ILCS 505/2

       30.     All prior paragraphs are incorporated into this count by reference.

       31.     Defendant’s collection activity in connection with the Subject Debt constitutes

“conduct of any trade or commerce” as that phrase is defined and/or used within the ICFA.

                                                 5
       Case: 1:19-cv-01901 Document #: 1 Filed: 03/19/19 Page 6 of 7 PageID #:6




        32.        The ICFA states, in relevant part:

                        “Unfair methods of competition and unfair or deceptive acts
                        or practices, including but not limited to the use or
                        employment of any deception, fraud, false pretense, false
                        promise, misrepresentation or the concealment, suppression or
                        omission of any material fact, with intent that others rely upon
                        the concealment, suppression or omission of such material fact
                        . . . in the conduct of any trade or commerce are hereby
                        declared unlawful whether any person has in fact been misled,
                        deceived or damaged thereby.” 815 ILCS 505/2.

                        “Any person who suffers actual damage as a result of a
                        violation of this Act committed by any other person may bring
                        an action against such person. The court, in its discretion may
                        award actual economic damages or any other relief which the
                        court deems proper.” 815 ILCS 505/10a.

        33.        Defendant violated the ICFA, namely 815 ILCS 505/2, by engaging in unfair,

abusive, and deceptive conduct in its transactions with Ms. Sanchez by intentionally attempting to

collect more money from Ms. Sanchez, the Convenience Fee, than Defendant was otherwise

entitled to.

        34.        As set forth in paragraphs 21 through 24, above, Ms. Sanchez has been harmed and

has suffered damages as a result of Defendant’s unlawful collection practices as described in this

complaint.

        35.        As such, Ms. Sanchez is entitled to relief pursuant to 815 ILCS 505/10a.

        36.        Defendant’s actions as set forth in this complaint were malicious, willful and/or

undertaken with such reckless disregard of Ms. Sanchez’s rights that malice may be inferred,

subjecting Defendant to liability for punitive damages under the ICFA in such an amount to be

proved at trial.




                                                    6
      Case: 1:19-cv-01901 Document #: 1 Filed: 03/19/19 Page 7 of 7 PageID #:7




                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, Anita G. Sanchez, respectfully requests that this Court enter

judgment in her favor as follows:

       A. Awarding Plaintiff actual damages, in such amounts as determined by the jury, as
          provided under 15 U.S.C. § 1692k and 815 ILCS 505/10a;

       B. Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided under
          15 U.S.C. § 1692k(a)(2)(A);

       C. Awarding Plaintiff punitive damages, in such an amount as determined by the jury, as
          provided under 815 ILCS 505/10a;

       D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as provided
          under 15 U.S.C. § 1692k(a)(3) and 815 ILCS 505/10a; and

       E.   Awarding Plaintiff such other and further relief as may be just and proper.


DATED this 19th day of March, 2019.                   Respectfully Submitted,

                                                        /s/ H. Joshua Chaet
                                                      H. Joshua Chaet #6206717
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      josh.c@consumerlawpartners.com

                                                      Counsel for Plaintiff




                                         JURY DEMAND

    Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                      /s/ H. Joshua Chaet
                                                     H. Joshua Chaet #6206717
                                                     CONSUMER LAW PARTNERS, LLC


                                                 7
